Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 1 of 7 PageID 844




                  EXHIBIT P
          Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 2 of 7 PageID 845
                                                                                                                                                  1

                                                                                             Spectrum►
                      WORK, LEARN, STREAM
                          AND SAVE.
                           For a limited time, get an exclusive deal when you bundle TV and Internet.
                                             Plus, ask about our easy self-install kits.


                                                                                                               ADD SPECTRUM TV' + INTERNET
                                                                                                                                  r,om




                                                                                                                        NO CONTRACTS



                                                      GET MORE DONE AT HOME. PLUS, ENJOY:
                          • over 200 HD channels available t                                         • Apple TV 4K, now available with Spectrum
                          • FREE Spectrum TV App                                                     • Stream live TV anywhere

                 Spectrum Is the top-performing lnternot provider, delivering more speed, more consistently....



                                                                             Claim your special offer by 08/31/20

                      CALL 1-844-828-7403                                                                            or visit Spectrum.com        '-MKIO:ZR




Spectrum►
4145 S. Falkenburg Rd Riverview, FL 33578-8652
76351600 NO RP 19 06192020 NNNNNNNY 01 022259                                oon




1 1 1111 1 I l'I I 11 •1111• I,.. ,,
 1
     11
           1                           1
                                           11
                                                1•   11
                                                          1 111 11   111 1 ", I l,I, h 1 •
                                                                        11           1
                                                                                         1   1
                                                                                                 1




                                                          0001000100363129350188016785
      Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 3 of 7 PageID 846
                                                                                                                                                       Spectru�                                                           2
Page 2 of6                               June 19, 2020
                                                                                                                                                Have questions about your bill?
                                                                                                                                                Visit us at spectrum.net/billing
Account Number.                                                                                                                                 Or. call us at 855-65-SPECTRUM (1-855-657-7328)
Security Code:                                                                                                                                  76351600 NO RP 19 ij6192020NNNNNNNY 01 022259 0077




               WATCH WHAT YOU WANT,
                 WHEN YOU WANT.

                                                                                                                                            s44��
                 GET MORE WITH THE SPECTRUM TV APP                                                                                    ADD SPECTRUM TV' + INTERNET
                 • Explore thOusands of live and On Demand titles                                                                                                              from

                 • Watch your favorites anytime, on any device
                 • Exclusive access to Spectrum Originals shows


                                                                                                                                                                                                 bundled'

                                               -�;�                                                                                                     NO CONTRACTS
                                           )!s Fl.' 1-i ,.,"':1,.-,. I
                                          -               -




                                                                                                                                       I
                   CONTINUE TO ENJOY FAST                                                                          9lV4K                            GET AN APPLE TV 4K
                   INTERNET SERVICE                                                                                                                 FROM SPECTRUM
                  Spectrum is the top-performing Internet                                                                                           Watch live channels and
                  provider, delivering more speed, more                                                                                             thousands of On Demand
                  consistently....                                                                                                                  programs without a cable box.


                            STUCK IN A CONTRACT? We'll buy It out UP to $500." Switch to Spectrum TV today.




                                                                                  Using your mobile phone more? Now is the perfect time to
                                                                                  save 40% when you switch to Spectrum Mobile.··




         Spectrum►                                                            Claim your special offer by 08/31/20
                                                                             CALL 1•844-828-7403 or visit Spectrum.com
     Offe., good ttvou,Jh 08/31/2020, s.ut,,ect to c h>nge �1'4 to c»a!.lted res.l'defltl• custow,e.r, who 1'al'e no Ow1Ut3"16ng oblt,s;ni� to Ch:111t, •� p,iot for TV �-...ct and lromet is S8998/n0 fe, yr. 1
     itlndad ratesapoly Jlttr .,, 1. "bxts.. rtt,and s.urct\l,,u(bdn:l S41chaf&e up to Sl3 50,ht,o) txl·a and iutlttcl to ctw,ge d�'l"C andaftet the ttrm. insull.tti«\ eQU o,rent and addil,c:,rQJ Mr.ic.1, are e.xtra
     • 'Re,tiictions �ply F-or cort�C1 buyout q._atit1cation1, goto Spectrll'n awn/buyout Geoer.11 Term, TV TV •Quipmcnt rcq,,med, ch..,tgn m:Jlt opply. tCh�n,.l 1Wd HO l>rOcr�in:c 1tnwlabtfityb3sed on It Yet of
     wrviu. Account ctedtnti:ils mDy be reQuired tostreorn some TV content onlint, INTERNIT· • ••�Std on the hitesl FCC 8rroc!band Report Servic:t:s 1vbject to all t1pplicoble service te,ms 31d conditions, subjec1
     to CNngt. Se.rvicn rd avalable in alt a,tn. Re.$ltict10ni ,opty. All lf:ldemarks are the pros>«rty of !heir ,espective owntrs. �2020 Ch.irter COf"l"lm1.ini<atio11$.
                                                                                                                                                                                                                    i
     �les cf App� lY ate f1nat upoo�g lhc pO.o.g'.n$, �, App,•e TV cwv;ce un be ,..u•ntd lot a re.fund v.-ithin 14 (Uy,. f,om the date of pur�se The devi� mu,t be returned in its 01ig ml p.3icbt,ifl:g a.rd
                                    °'
     ..,thou\ m.,:,,iol olteuuom cbmo�s. nl ;• not rtcur nab'e/!,funlob'c if lht            wn. "''"'
                                                                                               hi> betn r•ll>OYOCI If ..sooolod59,<11um �M:U •• cfi,con,,o,:� lhe remaindo• ol lM AC!)le lV ba',nce ,., I�
     dJe ,nfull i.mn�i,te11 Not31 cna,wfltll- .-e corripatl'bl� •·th Apple TV� Sc>c�vm CVR se,Ytc• is t'IOt comp.a•it,a. -nthApplf' TV �f' 1Aww,cecl•iJrncom/.lo-pletvbafo, compliete dtta 1.
     SPri:CTA.UM MOll:llf S,,•ctrum 1n1�,net 5,t.ibsetiotion,eouired. AtJt0·C)3Y ieQuirtd ... S.1ving1 b:asedon comparison of single line url mite<! data pl�ns :itnongst m:.jor rotional ca,ne,1111 of08/17/l9. O�to us.age
     ll<nlts vary by c.arrl1r. to oot:ess SG scrvkt. SG compJtit.>11, phone, Unlimiltd rote pl.:m. :ind SC, nttt\YOtti C0tV'l•ttlon requ!r'"'1 ,r,ecl1U111 MOOllc ,�nrcn\ly orfc:11, ,o '" po<t5 of_,.,, cit:... Not .,.u sc; r--r,.-.bl•
                                                                                                   °'
     phoroe, cCW"l'lp.atiht• wllh .'Ill SG n&ty.,or,'i II SG phone not comc,:atibte with SG ne:lwo-ik o SG netwofk i, not :,11., \ljb le in your ;11c1. phone will :autOl'n�ic:alJy revut to the 4G networl SG «wt•�e will continue
     lo e-.p.1nd throughout 2020 andM,·Md. Spttds m:11)' v:111 V,sit https //www '9ettrum comtoohats/mObtte•teuns tor full ctrms orlCI <ond1t101u
         Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 4 of 7 PageID 847
                                                                                                    Spectru�                                                  3
Pago4 or 6                       June 19, 2020
                                                                                                Have questions about your bill?


                                illl
                                                                                                Visit us at spectrum.net/billing
Account Number:                                                                                 Or, call us at 855-65-SPECTRUM (1-855-657-7328)
Socurity Code:                                                                                  76351600 NO RP 1906192020 NN'INNNNY01022259 0077



 Charge Details                                                                 Current Charges Dua by 07/05/20                                             $83.93
                                                                                Total Duo                                                                  $167.85
Previous Balance                                                       152.87
Payments Received - Thank You                 06/08                    -73.94             Messages continued from page 1
Payments received after 06./19/20 will appear on your next bill.                Download the latest version of the My Spectrum App from
                                                                                your device's app store. The My Spectrum App makes it easier
 Adjustments                                                                    than ever to manage your Spectrum services. A hassle-free
                                                                                experience with one convenient place for handling all your
Non-Pay Reconnect Fee                         06/08                      4.99   account needs.
Adjustments Total                                                       $4.99

Past Due Balance • Due Now                                             $83.92    Billing Information

Sorvico from 06118/20 through 07/17/20                                          Tax and Fees - This statement reflects the current taxes and fees for
                                                                                your area (including sales, excise, user taxes, etc.). These, taxes and
 Internet Services                                                              roes may change without notice.
Spectrum Internet wah Wifi                                              74.99   Terms & Conditions - Spectrum's detailed standard terms and
Promotional Discount                                                   -10.00   condllions for service are located at spectrum.com/policies.
                                                                       $64.99
                                                                                Spectrum Terms and Conditions of Service - In accordance with the
Internet Services Total                                                $64.99   Spectrum Terms and Conditions of Service, Spectrum services are
                                    .              -         ..·· -
                                                                                billed on a monthly basis. Spectrum does not provide credits for

                                    ..      -._   ,• .   .        ·.
                                                                                monthly subscription services that are cancened prior to the end or the
                                                                                current billing month.
Phone number
Unlimited Long s ance                                                    9.99   Authorization to Convert your Check to an Electronic Funds
    Pkg Includes: Phone Line, Modem, Up to 23                                   Transfer Debit - For your convenience, ii you provide a check as
    Calling Features Calling within U.S., Canada,                               payment, you authorize Spectrum, formerly Bright House Networks, to
    Mexico Puerto Rico, Guam & Tho Virgin Islands                               use the inronnalion from your check to make a one-time electronic
                                                                        $9.99   funds transfer from your account. Should you havo any questions about
                                                                                this, your statement, or with the services provided to you by Spectrum,
                                                                                please call our office at the telephone number on the front of this
                          For additional call details,                          statement. Or visit spectrum.com/stores. To assist you in future
                          please visit spectrum.net                             payments, your bank or credit card account information may be
                                                                                electronically stored in our system in a secure, encrypted manner.
Spectrum Voice ™ Total                                                  S9.99
                                                                                Past Duo Feo / Lato Foo Reminder - A late fc,c, will be assessed for
 Other Charges                                                                  past due charges for service.

Late Fee                                                                 8.95   Complaint Procedures - You have 60 days from the billing date to
Other Charges Total                                                     $8.95   register a complaint if you disagree with your charges.




Visit Spectrum.com/stores for store IOcations. For questions or concerns, visit Spectrum.neVsupport.



Your WAY can be the GREEN way!                                                         Payment Options
GO GREEN with Spectrum.
Online Bill Pay is helping tho environment one customer at a time.                     Pay Online • Sign in to Spectrum.net to pay or view your bil.
It's easy - all you need to do Is sign up for Online Bill Pay.
                                                                                       Pay by Mail - Detach payment coupon and enclose with your check
It will save you money on postage and time • and it will also save trees!
                                                                                       made payable to Spectrum.
Enrolling is easy. just go to spectrum.net/paporloss.                                  For questions or concerns, please call 1-855-657-7328.
Each month, you'll receive a paperless e-bill that you pay online with your
choice of payment options.
   • Debit Card - Credit Card - Electronic Funds Transfar
   • Receive a quick summary of your account at any time
   • Access up lo 6 months of statements

                                          Spectrum►
                                                                                                         1 1 1 11111111 l lll Ill II I III i 11111 11111
        Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 5 of 7 PageID 848
                                                                                                                                                                                      4
  Spectrum
         June 19, 2020
         Account Number:
         Security Code:
         Service At:

                                                                                                                                  SPECTRUM NEWS

         Have questions about your bill?                                                                   Note. Taxes, Fees and Charges fisted in the Summary only apply
         Visit us at spectrum.net/billing                                                                  to Spectrum 1V and Spectrum Internet and are detailed on the
         Or, call us at 855-65-SPECTRUM (1-855-657-7328)                                                   following page. Taxes, Fees and Charges for Spectrum Voice are
                                                                                                           detaRed in the Billing Information section.

                                   St:rvru,:, from 0U18'20thrcugh 07117'20
         Summary                   rlP1,11/, nn fn/1nwng pag-•s                                            Enroll in Auto Pay todayl Spectrum Auto Pay Is a convenient
                                                                                                           way to pay your bin on time ovory month without the hassle of
                                                                                                           buying stamps or writing checks. Visit Spectrum.neVautopay.
        Previous Balance                                                                       152.87
        Payments Received -Thank You                                                           -73.94
        Adjustments                                                                              4.99      PLANNING A MOVE? We can help, and we're ready when
                                                                                                           you are. Call to transfer your Spectrum services, and we'll have
            Past Due Balance - Due Now                                                         $83.92      everything connected so you can feet right at home. Call to move
        Internet Services                                                                       64,99      your Spectrum services and we'll get you connected with no
        Spectrum Voice ™                                                                         9.99      hassles. We'll ship self-install kits to enable you to connect on
                                                                                                           your own terms, with easy step-by-step Instructions included.
        Other Charges                                                                            8.95      Call 1-844-841-7635 or visit Spectrum.com/easymove
        Current Charges Due by 07/05/20                                                        S83.93
        Total Due                                                                             $167.85
                                                                                                           WORK, LEARN, STREAM AND SAVE. GET MORE DONE AT
                                                                                                           HOME. Enjoy over 200 HD channels, the FREE Spectrum TV
                                                                                                           App. and stream live TV anywhere. For a limited time, get an
                                                                                                           exclusive deal when you bundle TV and Internet. Plus, ask about
                                                                                                           our easy self-install kits. CALL 1-844-494-9196 or visit
                                                                                                           Spectrum.com


                                                                                                           Do you own a businoss? You're Pre-Qualified fOI' Spectrum
                                                                                                           Business Services. Spectrum Business offers the best Internet,
                                                                                                           voice, and TV solutions at the best price. Call 1-844-928·0236
                                                                                                           today for a free, no obligation quote for your business.

ACTION REQUIRED: ACCOUNT STATUS DELINQUENT
Your account is now in a delinquent status. The total delinquent amount is
due immediately and must be paid to avoid colleclions activity including,
potential service suspension. If you resume servioe after disconneclion due to
nonpayment, your past due balance, along with first month of service and a
reconnection fee will be required.




                                                                                                                                     June 19, 2020


  Spectrum►
                                                                                                                                     TREON DUVAL
                                                                                                           Account Number:
                                                                                                           Service At:

  4145 S. Falkenburg Rd Riverview, FL 33578-8652
  76351600 NORP 19 06192020 NNNNNNNY01 022259 0077                                                      Total Due                                                                           $167.85
                                                                                                           Amount you are enclosing                                        $




                                                                                                               Please Remit Payment To:
  11 1111h •1 1 1 11 I• 11• I1 1 I• 1•,, I,1 11 1• 1111 11' ,, 111 11',, II, I •h I II, I 1
                                                                                                               SPECTRUM
                                                                                                               PO BOX7195
                                                                                                               PASADENA, CA 91109-7195

                                                                                                               111 11 h, 1 1, I, h 11 1,111' I• h 11,, Ill• ',, 111,
                                                                                                                                              ,I                       11, 1,11,..,1,, ii 1, 1,
                                                                                                                                                           I


                                                     0001000100363129350188016785
        Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 6 of 7 PageID 849
                                                                                                                Spectrum►                             5
Page6 or6                       June 19, 2020
                                                                                                            Have questions about your bill?
                                TREON DUVAL                                                                 Visit us at spectrum.net/billing
Account Number:                                                                                             Or, call us at 855-65-SPECTRUM (1-855-657-7328)
Security Code:                                                                                              76351600 NO RP 1906192020 NN..,NN'INY01 0222511 oon




                          PLANNING A MOVE?
             We can help, and we're ready when you are. Call to transfer your Spectrum services,
                    and we'll have everything connected so you can feel right at home.




                                                                                                                           Q         0
                                                                                                                          �
                                                                                                                             .                --
                                                                                                                                               9




               Call to move your                                       Visit the Spectrum Mover                           We'll ship self-install
               Spectrum services and                                   Online Resource Center                             kits to enable you
               we'll get you connected                                 and make your move                                 to connect on your
               with no hassles.                                        even easier with handy                             own terms, with
                                                                       tips and more.                                     easy step-by-step
                                                                                                                          instructions included.




                                                              MAKE THE RIGHT MOVE

            Call 1•844-867-7768 or visit Spectrum.com/easymove
                                                                  Spectrum►
    tnstallot,on lees apply. Visit Spectrum com/easyn,ove for lull details ?-2020 Ch.uter Commun,callons.
      Case 8:10-cr-00136-JSM-E_J Document 122-4 Filed 06/03/21 Page 7 of 7 PageID 850
                                                                                Spectrum►

                             -
                                                                                                                            6
Page 5 of 6                   June 19, 2020
                                                                            Have questions about your bill?
                              TREON DUVAL                                   Visit us at spectrum.neUbilling
Account Number:                                                             Or, call us at 855-65-SPECTRUM (1-855-657-7328)
security Co<le:                                                             7635 1600 NO RP 19 06192020 N"NNNNNY 01 022259 0077

Billing Practices - Spectrum mails monthly, itemized statements to
customers for monthly services that are billed in advance. Customers
agree to pay amounts due by the due date indicated on tho statement,
less any authorized credits. If your monthly statement is not paid by the
due date, a late payment processing charge may be imposed.
Nonpayment of any portion of any services on this statement could
result in disconnection of ell of your Spectrum sorvices. Disconnection
of Phone service may also result in the loss of your phone number.

The following taxes, fees and surcharges are Included In the price
of the applicable service - Florida CST $0.59, E911 Fee $0.40,
Federal USF SO 32. TRS Surcharge S0.10

Voice Fees and Charges - These Include charges, to recover or
defrey government fees imposed on Spectrum, and certain other costs
related to Spectrum's Voice service, including a Federal Universal
Service Charge and, if applicable, a State Universal Service Charge to
recover amounts Spectrum must pay to support affordable telephone
service, and may includo a state Telecommunications Relay Service
Fee to support relay services for hearing and speech impaired
customers. Please note that these charges are not taxes and are
subject to change. For more lnformallon, visit
spoctrum.neVtaxesandfees.

Spectrum Voice Provider - Spectrum Advanced Services, LLC
